DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendments filed 5/25/2022 have been entered. Claims 1 and 8-9 have been amended. Claims 18-20 are new. 
Drawings
The drawings are objected to because Fig. 2 appears to be missing two reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-3, and 20 are objected to because of the following informalities:  
Claim 2 line 3, “the exterior surface” should read “an exterior surface”. The original limitation lacks antecedent basis. 
Claim 3 line 3, “the exterior surface” should read “an exterior surface”. The original limitation lacks antecedent basis. 
Claim 20 line 3, “the exterior surface” should read “an exterior surface”. The original limitation lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 line 13 states “a reservoir comprising the liquids”. It is unclear if the limitation is referring to the liquids recited in line 4, line 10 or if the liquid is a different liquid within the reservoir. 
Claims 19-20 are rejected due to their dependency on claim 18. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed enteral feeding device. 
The closest prior art of record is Hekmat (US Patent Pub. 20070287967). Hekmat teaches (annotated Fig 8c, provided in the non-final action) an enteral feeding device, comprising a first tube (840) comprising a wall and a proximal end and a distal end, the first tube defining a first lumen that extends longitudinally through at least a portion of the first tube (see dashed lines in 840), the first tube comprising at least one distal opening capable of allowing delivery of nutrients and/or medicaments from within the first lumen into a distal lumen of a gastrointestinal tract of a subject when the enteral feeding device is positioned in the subject (this is considered to be a functional limitation, as tube 840 has a lumen and directs an infusion flow in the pathway 846, it is interpreted that if this structure were to be used in the gastrointestinal tract it would be capable of delivering nutrients in a similar manner); and a second tube (850), connected to and extending away from the first tube (fig 8c), comprising a proximal end and a distal end, the second tube defining a second lumen (see dashed lines in 850) that extends longitudinally through at least a portion of the second tube and is in fluid communication with the first lumen via a reversibly closable proximal opening (see annotated fig 8c provided in the non-final action), the second tube comprising at least one distal opening capable of allowing delivery of fluid from within a proximal lumen of the gastrointestinal tract of the subject to at least one distal opening of the first tube when the enteral feeding device is positioned in the subject and the reversibly closable proximal opening is open (this is considered to be a functional limitation; as tube 850 meets all the structural limitations as outlined above, it is interpreted that it would be capable of allowing fluid delivery to the distal opening of the first tube if it were to be used in the gastrointestinal tract).
Hekmat does not teach or make obvious the enteral feeding device comprising a member configured to be inserted into the first lumen such that the member extends across a reversibly closable proximal opening thereby effectively and reversibly closing the reversibly closable proximal opening in combination with the rest of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 18, the prior art fails to disclose singly or in combination before the effective filing date, the claimed enteral feeding device. 
The closest prior art of record is Hekmat (US Patent Pub. 20070287967). Hekmat teaches (annotated Fig 8c, provided in the non-final action) an enteral feeding device, comprising a first tube (840) comprising a wall and a proximal end and a distal end, the first tube defining a first lumen that extends longitudinally through at least a portion of the first tube (see dashed lines in 840), the first tube comprising at least one distal opening capable of allowing delivery of liquids from within the first lumen (this is considered to be a functional limitation, as tube 840 has a lumen and directs an infusion flow in the pathway 846); and a second tube (850), connected to and extending away from the first tube (fig 8c), comprising a proximal end and a distal end, the second tube defining a second lumen (see dashed lines in 850) that extends longitudinally through at least a portion of the second tube and is in fluid communication with the first lumen via a reversibly closable proximal opening (see annotated fig 8c provided in the non-final action), the second tube comprising at least one distal opening capable of allowing delivery of liquids to the at least one distal opening of the first tube via the second lumen and the first lumen when the reversibly closable proximal opening is open (this is considered to be a functional limitation; as tube 850 meets all the structural limitations as outlined above, it is interpreted that it would be capable of allowing liquid delivery to the distal opening of the first tube if it were to be used in the gastrointestinal tract), wherein the proximal end of the first tube is constructed and arranged so as the first lumen is capable of receivably engaging a reservoir comprising the liquids ([0057] teaches that 830 permits infusion, therefore it is interpreted that the proximal end of 830 must be capable of receiving a reservoir with what the device will be infusing).
Hekmat does not teach or make obvious the enteral feeding device wherein engagement of the reservoir by the first lumen reversibly closes the proximal opening of the second lumen in combination with the rest of the limitations of claim 18. 
Response to Arguments
Applicant’s arguments, see Pg. 8 line 6 - Pg. 9 line 5, filed 5/25/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102 rejection of 1/6/2022 has been withdrawn. 
The drawing objections of 1/6/2022 have been withdrawn, however, note there are new drawing objections. 
The 35 USC 112 rejections of 1/6/2022 have been withdrawn, however, note there are new 35 USC 112 rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783